Title: To George Washington from the Board of War, 7 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 7. 1779.

For some time after the corps of artificers & Coren’s company of artillery for the laboratory were raised by Colonel Flower, pursuant to your Excellency’s orders, there was a good agreement between them: but at length the officers of artillery (themselves artificers) affected to despise the other officers, to whom the stile of artificers was annexed; and obeyed with reluctance the orders of Colo. Flower: and in this they have been justified by the sentence of a general court martial, to the manifest prejudice of the service. It appears to the board, that for the purpose of preserving good order & discipline, & carrying on the public works with regularity & vigour, it is very necessary the company of artillery at the laboratory should be subject, in every part of duty, to the command of the commissary general of military stores: that for this end, in order to prevent any cavils about his right to command, it would be convenient were he clearly vested with the rank of an officer in the artillery. Colo. Flower, the present commissary general, has on other grounds, as he conceives, well founded pretensions to rank therein, which he says he shall now lay before your Excellency; this seeming the most proper time to state his claims, when a general arrangement of rank in the army was forming.
Of Colo. Flower’s conduct in the field, as well as of any assurances in regard to rank made him in January 1777, when he received the appointment of commissary general of military stores & orders to raise the corps of artificers & Coren’s company of artillery, your Excellency must be better informed than this board: But as the head of the department of military stores we can with truth assure your Excellency that he has great merit; having executed the duties thereof with judgment, fidelity, and the most indefatigable industry.
Should it be your Excellency’s opinion that Colo. Flower’s claim is inadmissible; yet we think it indispensibly necessary that the company of artillery employed at the laboratory should be subject to his direction, not only in regard to the mere business of the laboratory, but in every part of regimental duty, without which great inconveniencies and disorders will ensue. Perhaps it may be best that the company of artillery at the laboratory should be put on the same footing with the companies of artificers: for there appears no prospect that this company will be relieved by one from the field: or if it should, it seems equally proper that the latter, during its residence at the laboratory, should be subject to all regimental orders of the corps of artificers; and that the officers should sit together on Courts Martial, without which, in some cases, no court can be formed & offenders may go unpunished.
Some regulation on this head is wanted extremely; and as the department was originally established under your Excellency’s direction, we beg the favour of your sentiments on the subject, that as soon as may be we may report a plan to Congress. We have the honour to be, with the greatest respect, your obedient servants
By order of the boardTim: Pickering.
